 In the Matter of TIIECINCINNATI TIMES-STAR Co.andCINCINNATINEWSPAPERGUILDCase No. 9-11-674 (R-3457)OPINIONANDORDER DENYING PETITIONMarch 7, 1946On March 19, 1942, the Board issued its certification of representa-tives in this case declaring that the Cincinnati Newspaper Guild,affiliatedwith the Congress of Industrial Organizations, hereincalled the Union, had polled a majority of votes cast in an electionamong employees of the Cincinnati Times-Star Co., herein calledthe Company, in a specified appropriate unit; and that the Unionwas, accordingly, the statutory representative of all such employeesfor the purposes of collective bargaining.On or about November 7, 1945, the Company filed with the Boarda "Petition . . . for Construction and Investigation" of the Union'scertification.The petition alleges that since the election conductedby the Board in 1942, there has been considerable turn-over amongthe employees comprising the appropriate unit; that in the springof 1945, the Union requested the Company to continue recognizingit as the bargaining representative of the employees in the unit, andthat the Company refused because it had reason to believe that theUnion no longer represented a majority; that thereafter the Unionfailed and refused to produce evidence indicating that it did repre-sent a majority of the employees, or to file a petition for investiga-tion and certification under Section 9 (c) of the Act. The Companyavers that in these circumstances a question concerning representa-tion has arisen and it prays that the Board "construe and investigatethe certification."The Board, having fully considered the matter, has decided to denythe petition.In the absence of any governmental agency whichmight order the Company to recognize and bargain with the Union66 N. L.R. B., No. 52.414 THE CINCINNATI TIMES-STAR CO.415solely on the basis of 1942 certification,! this ruling places the Com-pany in no jeopardy. The Union's alleged loss of majority will, ofcourse, be relevant in any proceeding in which the Union mightallege that the Company has refused to bargain collectively in viola-tion of Section 8 (5) of the Act, or seeks a certification under Section9 (c) of the Act. Our denial of the petition is not to be construedas a recertification of the Union; nor will it prejudice any rightsor remedies the Union may enjoy under Sections 8 or 9 of the Act.The Company's request for oral argument is hereby denied.ORDERIn accordance with the foregoing opinion, the National LaborRelations Board hereby orders that the Petition of The CincinnatiTimes-Star Co. for Construction and Investigation of Respondent'sCertification, be, and it hereby is, denied.i Cf.Matter of ChicagoTransformer Corporation (Chicago,Illinois)andUnitedMee-trical,Radio and MachineWorkers of America, CIO, Local 1150,14War LaborReports666, 14 L.R. R.124; Matterof Landis Machine Company,65 N. L.It.B. 60;Matter ofColonialLifeInsurance Company of America,65N. L. R. B.58;Matter of ToledoSteelProducts Company,65 N. L.R. B. 56.